Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
23. 

Amendment is necessary to correct a typographical error in which claim 23 is improperly identified as a second claim 21.

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-5, 7-11, 14, 15 and 17-24 are allowed 
4.	Independent claims 1 and 17 claim a display panel in a vehicle. The display device includes a knob and a main display panel; the knob includes a first magnetic adhering piece; the display device further includes a second magnetic adhering structure, and the second magnetic adhering structure is disposed on a non-light exiting side of the main display panel; the second magnetic adhering structure includes a plurality of first magnetic adhering regions, and at least two first magnetic adhering regions are not overlapped; when the knob is magnetically adhered to any one of the plurality of first magnetic adhering regions, the knob is disposed on a light exiting side of the main display panel, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Sung et al., US Patent Application (20210039496), hereinafter "Sung" and Ferren et al., US Patent Application
(20210109605), hereinafter “Ferren’”, which do not teach the features claimed in the independent claims, 1 and similarly worded claim 17: “1. A display device, comprising a knob and a main display panel; wherein the knob comprises a first magnetic adhering piece, a first charging coil and a battery, and the  battery is electrically connected to the first charging coil; the display device further comprises a second magnetic adhering structure and at least one second charging coil, and the second magnetic adhering structure is disposed on a non-light exiting side of the main display panel; and the second magnetic adhering structure comprises a plurality of first magnetic adhering regions, and at least two first magnetic adhering regions among the plurality of first magnetic adhering regions are not overlapped; and in a case where the knob is magnetically adhered to any one of the plurality of first magnetic adhering regions, the knob is disposed on a light exiting side of the main display panel; wherein the plurality of first magnetic adhering regions comprises at least one first charging regions in a case where the knob is magnetically adhered to the first charging region, an orthographic projection of the first charging coil of the main display panel at least partially , overlaps an orthographic projection of the second charging coil on the main. display panel and wherein the main display panel comprises a display region and a non-display region surrounding the display region and the first charging region is disposed in the non-display region: the display device further comprises a first housing and a second housing, the second housing is provided with an opening and a deviation between an orthographic projection opening on the main display panel sad the display region is smaller than a first preset tolerances the first housing is diseased on a non-light exiting side of the main display panel, and the second housing is disposed on a light exiting side of the main display panel: and an alignment murk. is provided at a position on the second housing corresponding to she fest charging region”.

In regards to claims 1 and 17 the representative prior art is Sung and Ferren. Sung discloses a vehicle function control apparatus and method use a detachable knob. The vehicle function control method includes determining, by an integrated manipulation unit, a target attachment position on an attachment unit having a plurality of attachment positions, sensing the position of a detachable knob having at least one magnet and a manipulation means on the attachment unit, and controlling a plurality of electromagnets disposed so as to correspond to the plurality of attachment positions such that the detachable knob is moved from the sensed position to the target attachment position, among the plurality of attachment positions.
Ferren discloses an instrument control panel that is easily customized and reconfigured, and yet provides the familiar tactile sensation of physical knobs, sliders, and buttons. The instrument control panel comprises one or more interface components that are removably coupled to an interface display wherein the interface components communicate with one or more control components disposed behind the interface display. The present invention lends itself particularly well to an instrument panel.

In regards to claims 1 and 17 Sung and Ferren, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “wherein the plurality of first magnetic adhering regions comprises at least one first charging regions in a case where the knob is magnetically adhered to the first charging region, an orthographic projection of the first charging coil of the main display panel at least partially , overlaps an orthographic projection of the second charging coil on the main. display panel and wherein the main display panel comprises a display region and a non-display region surrounding the display region and the first charging region is disposed in the non-display region: the display device further comprises a first housing and a second housing, the second housing is provided with an opening and a deviation between an orthographic projection opening on the main display panel sad the display region is smaller than a first preset tolerances the first housing is diseased on a non-light exiting side of the main display panel, and the second housing is disposed on a light exiting side of the main display panel: and an alignment murk. is provided at a position on the second housing corresponding to she fest charging region”.” of the claimed invention.  Claims 2-5, 7-11, 14, 15 and 21-24; and 18-20 depend from claim 1 and 17 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694